Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 6,
2011.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00826-CR
                                  NO. 14-11-00827-CR
                                    ____________

                        IN RE VICTOR J. TUGWELL, Relator


                               ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   179th District Court
                                  Harris County, Texas
                        Trial Court Cause Nos. 1219410 & 1219411


                      MEMORANDUM                      OPINION

       On September 22, 2011, relator filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. Relator complains that
respondent, the Honorable Randy Roll, presiding judge of the 179th District Court of
Harris County, denied his motion to dismiss his attorney and appoint new counsel to
represent him in his pending cases for intoxication manslaughter and intoxication assault.

       To be entitled to mandamus relief in a criminal case, a relator must show that he has
no adequate remedy at law to redress his alleged harm, and that what he seeks to compel is
a ministerial act, not involving a discretionary or judicial decision. State ex rel. Young v.
Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.
2007) (orig. proceeding).
       Relator has not provided this court with a copy of the motion about which he
complains. It is relator’s burden to provide this court with a record sufficient to establish
his right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992); Tex. R. App. P.
52.3(k), 52.7(a). Moreover, the act that relator seeks to compel is not a ministerial act.
See King v. State, 29 S.W.3d 556, 566 (Tex. Crim. App. 2000) (stating that a trial court has
discretion to determine whether an attorney should be allowed to withdraw).

       Accordingly, we deny relator’s petition for writ of mandamus.


                                      PER CURIAM

Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2